Citation Nr: 1104474	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-39 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for cervical spine degenerative 
joint disease (DJD) and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
In that decision, the RO, among other things, denied entitlement 
to service connection for a cervical spine disorder, to include 
as secondary to service-connected left knee disability.

In April 2009, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.

In January 2010, the Board remanded the claim.  As the Board is 
granting the claim, consideration of whether there was compliance 
with the Board's remand instructions is unnecessary.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Cervical spine DJD and DDD are related to in-service trauma.


CONCLUSION OF LAW

Traumatic cervical spine DJD and DDD were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the claim for service 
connection for cervical spine DJD and DDD, the claim is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Moreover, during the Board hearing, the undersigned asked 
questions to elicit potentially relevant information and evidence 
from the Veteran and his representative.  This action provided an 
opportunity for the Veteran and his representative to introduce 
material evidence and pertinent arguments, in compliance with 38 
C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. 
App. 488 (2010).

The Veteran has claimed service connection for a cervical spine 
disability on a direct and secondary basis.  As the Board is 
granting service connection on a direct incurrence basis, 
consideration of service connection on a secondary basis is 
unnecessary.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In this case, the January 2008 VA examiner diagnosed cervical 
spine degenerative changes, Dr. Greenspan noted multiple cervical 
spine disabilities in his January 2010 letter, including multiple 
cervical disc displacement and cervical spine degenerative 
changes, and the January 2010 VA examiner diagnosed cervical 
spine DJD and DDD.  The Veteran testified during the Board 
hearing that he injured both his lumbar and cervical spine during 
service while moving heavy objects and then again in an in-
service car accident.  The Veteran is competent to testify as to 
his observations regarding the in-service incidents and symptoms, 
and this testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The service treatment records (STRs) reflect treatment 
only for low back symptoms.  However, if the Board deems lay 
evidence credible, the lack of contemporaneous medical evidence 
should not be an absolute bar to his ability to prove his 
claim."  Buchanan, 451 F.3d at 1337.  The Board finds the 
Veteran's testimony as to the in-service incidents to be 
credible.  The only remaining issue is therefore whether the 
currently diagnosed cervical spine DJD and DDD are related to the 
in-service incidents.  There are three medical opinions on this 
question.

The January 2008 VA examiner opined that the Veteran's cervical 
spine disability was consistent with a pattern of normal aging 
and not likely secondary to the Veteran's left knee disability.  
As this opinion focused on the question of secondary service 
connection, it is of little probative value in considering the 
issue of direct service connection.  The Board notes that it 
found this examination inadequate in its December 2009 remand, 
based on a lack of claims file review, and ordered a new VA 
examination.

The January 2010 VA examiner reviewed the claims file and offered 
an opinion as to the etiology of the Veteran's cervical spine DJD 
and DDD.  He concluded that the Veteran's cervical spine DJD and 
DDD were not related to service because, unlike the lumbar spine, 
"no cervical spine problem was reported there."  This reasoning 
was flawed because it did not take into account the Veteran's 
statements indicating that he suffered cervical as well as lumbar 
spine injuries on multiple occasions.  See Dalton v. Nicholson, 
21 Vet. App. 23, 39 (2007) (finding a medical examination 
inadequate where the examiner "impermissibly ignored the 
appellant's lay assertions that he had sustained a back injury 
during service").  Moreover, the Board has found the Veteran's 
testimony in this regard to be credible.  Thus, the January 2010 
VA examiner's opinion is also of little probative value.

In his January 2010 letter, Dr. Greenspan noted that he was 
treating the Veteran for multiple cervical and lumbar spine 
disabilities and that "there is extensive osteoarthritic 
degenerative changes that in my opinion were caused by repeated 
microtraumas to the spine that occurred years previously and is 
the result of service connected injuries."  While Dr. 
Greenspan's reasoning is not extensive and he did not indicate 
that he reviewed the claims file, he did base his conclusion on 
the Veteran's statements indicating that he suffered multiple 
cervical traumas in service, statements that the Board has found 
credible.  Thus, his opinion did not suffer from the same flaws 
as those of the January 2008 and January 2010 VA examiners and is 
entitled to greater probative weight.  See Coburn v. Nicholson, 
19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2006) (reliance on the service history provided by 
the veteran only warrants the discounting of a medical opinion in 
certain circumstances, such as when the opinions are contradicted 
by other evidence in the record or when the Board rejects the 
statements of the veteran).  See also Nieves-Rodriguez, 22 Vet. 
App. at 304 (a private medical opinion may not be discounted 
solely because the opining physician did not review the claims 
file and the Board may not prefer a VA medical opinion over a 
private medical opinion solely because the VA examiner reviewed 
the claims file).

As the weight of the evidence supports a relationship between the 
cervical spine DJD and DDD and in-service cervical spine 
injuries, service connection for cervical spine DDD and DJD must 
be granted.






ORDER

Entitlement to service connection for traumatic cervical spine 
DJD and DDD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


